Citation Nr: 1233927	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-23 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for chronic obstructive pulmonary disease (COPD), to include on a direct basis and as due to exposure to asbestos, herbicides, and other toxins, and, if so, whether the reopened claim may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which denied service connection for COPD on a direct basis and as due to herbicide exposure.  

The Veteran filed a notice of disagreement as to the February 2009 rating decision in April 2009, and he subsequently perfected his appeal by submitting a substantive appeal via VA Form 9 in July 2009.  On his July 2009 substantive appeal, the Veteran indicated that he wanted to testify before a Veterans Law Judge at a hearing held at the Central Office in Washington, DC.  However, in June 2012, the Veteran informed VA that he did not want a Board hearing.  See June 2012 Report of Contact.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for COPD, to include on a direct basis and as due to exposure to asbestos, herbicides, and other toxins, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the final February 1985 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for COPD, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim, so as to permit reopening of the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement to service connection for COPD has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the Veteran was advised in September 2008, prior to the initial unfavorable rating decision in February 2009, of the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why his service connection claim was previously denied.  The September 2008 letter also advised him of the responsibilities of the Veteran and VA in obtaining such evidence, as well as the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  As a result, the Board concludes that the Veteran has been provided with proper notice.  

Relevant to the duty to assist, the Veteran's available service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  In this regard, the Board notes that the evidentiary record reflects that the Veteran receives benefits from the Social Security Administration (SSA); however, the RO was unable to obtain the Veteran's SSA records, as SSA informed VA that the Veteran's medical records had been destroyed.  See July 2011 response from SSA.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant, obtainable evidence. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II.  Analysis

By way of background, the Veteran's claim of entitlement to service connection for COPD and any other lung disorder was initially denied in a March 1985 rating decision.  At that time, the RO considered the Veteran's service treatment records (STRs), post-service treatment records dated from 1981 to 1984, and statements submitted by the Veteran in support of his claim.  The RO noted that, while the post-service evidence showed the Veteran had been treated for emphysema and was diagnosed with COPD at a December 1984 VA examination, the STRs, including the March 1970 separation examination, did not contain any evidence of a chronic chest or lung disorder.  As a result, the RO denied the Veteran's claim of service connection for COPD and any other lung disorder.  See February 1985 rating decision.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

The Veteran was notified of the RO's decision and his appellate rights in February 1985.  However, no further communication regarding his claim of entitlement to service connection for COPD or any other lung disorder was received until January 1993, when VA received his first application to reopen such claims.  Therefore, the February 1985 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

The current appeal arises from a claim to reopen submitted by the Veteran in August 2008.  However, since the final February 1985 rating decision, the Veteran has attempted to reopen his claim of entitlement to service connection for COPD and a lung disorder on numerous occasions.  The Board will proceed to determine whether the Veteran has submitted new and material evidence sufficient to reopen his claims since the final February 1985 rating decision.  

For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of determining whether new and material evidence has been received, all evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, evidence need not be presumed credible if the assertion is inherently incredible, or the individual is not competent to make such assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993); Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

At the time of the final decision in February 1985, there was no evidence showing that the Veteran's current diagnosis of COPD is related to his military service.  

Since the final rating decision in February 1985, the Veteran has asserted that his current lung disability may be related to his exposure to the herbicide Agent Orange in service.  See July 2000 statement from the Veteran.  In this regard, the evidentiary record contains a transcript from an October 2005 local hearing where the Veteran testified about an incident during his Vietnam service where he was picking up wounded soldiers in an attack village and a chopper came and dropped cargo.  He testified that the cargo hit him in the face and that he swallowed a substance he was told was the herbicide Agent Orange, which was used to kill foliage.  

In addition to the foregoing, evidence also associated with the record since the February 1985 rating decision includes a May 2008 VA treatment record which notes the Veteran's diagnosis of COPD and states that his history of Agent Orange exposure may contribute to his problem.  

The May 2008 VA treatment record is new, in that it was not of record at the time of the last final decision.  This evidence is also material because it raises a reasonable possibility of substantiating the Veteran's service connection claim and relates to the prior basis for denial of the claim.  Indeed, the Board notes that the May 2008 VA treatment record indicates that the Veteran's COPD may be related to his exposure to herbicides during military service, which is the type of nexus evidence that was not of record at the time of the final decision in February 1985.  In this context, the Board also notes that, in determining whether new and material evidence has been submitted to reopen a claim for service connection, the credibility of all evidence is presumed.  

Therefore, the Board finds that the evidence submitted since the February 1985 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for COPD, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for entitlement to service connection for COPD may be reopened.  See 38 U.S.C.A. § 5108.  

However, as discussed in detail below, the Board finds that additional evidentiary development is needed in order for a fully informed decision to be rendered in this case, thereby necessitating a remand.  Indeed, the Board finds that the newly submitted evidence triggers VA's duty to assist in providing the claimant with a VA examination.  See Shade, 24 Vet. App. at 111.  


ORDER

New and material evidence having been submitted, the claim of service connection for COPD is reopened, and the Veteran's claim is granted to that extent only.  

REMAND

As to the reopened claim of service connection for COPD, the Board notes that the Veteran has consistently asserted that his current diagnosis of COPD is related to his exposure to herbicides during service.  

In this regard, the law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

The evidence of record shows that the Veteran served in the Republic of Vietnam from February 1966 to January 1967 and from April 1968 to November 1968.  Therefore, the Veteran is presumed to have been exposed to herbicides during his service in Vietnam.  See Id.  However, COPD is not a disability for which presumptive service connection is available as due to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2011).  Nevertheless, the Veteran may establish entitlement to service connection based upon competent evidence establishing a direct relationship between his COPD and exposure to herbicides during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

In this regard, the May 2008 VA treatment record reflects that the Veteran's examining physician opined that his history of exposure to the herbicide Agent Orange may contribute to his problem, which indicates a possible etiologic relationship between his COPD and in-service herbicide exposure.  While this evidence is not sufficient to support the grant of service connection in this case, it triggers VA's duty to assist the Veteran by obtaining a relevant medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this context, the Board notes that the Veteran has not been afforded a VA examination in conjunction with his claim of service connection for COPD and there is insufficient medical evidence of record on which to decide the claim.  

In addition to the foregoing, the Board notes that the Veteran has recently asserted that his COPD may be related to his exposure to asbestos and other toxic chemicals during service.  In this regard, the Veteran has asserted that he served aboard the USS Monticello and Catamount, both of which contained asbestos, and that he also changed brake liners during service, which also contained asbestos.  He has also asserted that the generators used in Vietnam emitted toxic fumes and that he was also exposed to diesel fuel and grease because he served in motor transport while in the Maries.  See July 2000 statement from the Veteran; September 2011 statement from the DAV.  

The Board notes that the Veteran's service personnel records show that his military occupational specialty (MOS) was an automotive mechanic and that he served aboard the USS Monticello and Catamount from 1960 to 1961.  Therefore, the Veteran's contentions in this regard are corroborated by the service records.  In addition, the Board notes that the medical evidence of record contains findings that may be consistent with asbestosis.  Indeed, a December 1984 chest x-ray revealed diffuse pulmonary fibrosis bilaterally and changes of COPD, while a December 1992 chest x-ray also revealed moderately severe pulmonary fibrosis, with considerable kyphosis and old scarring.  Likewise, a December 2009 chest x-ray and March 2010 CT scan of the thorax revealed some discoid scarring in the left lung base and right apical pleural thickening.  

Given the Veteran's assertions regarding his exposure to asbestos during service and the medical evidence of record showing findings that may be consistent with asbestosis, the Board finds that additional development is needed to determine if the Veteran has a current lung disability that is related to any exposure to asbestos during service.  In this regard, the Board notes that the Federal Circuit has held that VA's duty to assist attaches to the investigation of all possible in-service causes of a disability.  Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  In addition, the Court has clarified that an appellant's alternate theories of entitlement to service connection are encompassed within a single claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Therefore, the Board finds that, on remand, the RO should develop all theories of entitlement with respect to the Veteran's claim of service connection for a lung disorder, claimed as COPD.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Conduct all development needed to adjudicate the Veteran's claim of entitlement to a lung disorder, including COPD, that is due to asbestos exposure.  

Development should include requesting that the service department, the National Personnel Records Center, or any other appropriate organization having access to historical information regarding in-service asbestos exposure provide any relevant evidence or information as to whether the Veteran may have been exposed to asbestos while serving aboard the USS Monticello or Catamount.  

Any records obtained should be associated with the claims file. If no such records are available, this should be indicated in the claims file.  All procedures and protocols identified in the MR21-1 MR should be followed.

2. Thereafter, schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of his current lung disability.  The claims file must be made available to the examiner for review in conjunction with the examination and the examination report should reflect that such review was conducted.  A diagnosis of any current respiratory/lung disability should be rendered.  

a. After reviewing all lay and medical evidence of record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current lung disability, to include specifically COPD, was incurred in, is the result of, or is otherwise related to his military service, to include his exposure to herbicides and any other toxic materials during service in Vietnam.  

b. The examiner is requested to state whether the evidence shows that the Veteran manifested asbestosis or any other respiratory disability consistent with asbestos exposure during the appeal period (since approximately 2007).  If not, please explain why the evidence does not support any such finding.  If so, please opine whether any such disability is at least as likely as not related to the Veteran's exposure to asbestos during service, as reported by the RO.  

In answering the foregoing, the examiner should consider the Veteran's post-service employment as a truck driver and his documented history of smoking.  In this regard, while the Veteran has recently denied or minimized his smoking history, the examiner should note that the medical evidence of record shows that he smoked half a pack per day from the age of 15 until approximately the mid-1980s.  See private treatment records from Dr. E.B. dated December 1981 and June 1983; see also November 1993 VA treatment record.  

c. An opinion must be provided as to each question listed above and each opinion must be supported by a complete rationale.  

d. If the foregoing questions cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

3. Upon completion of the above-requested development, the RO should readjudicate the claim on appeal, taking into account any newly obtained evidence and conducting any additional development deemed necessary.  Further, all theories of service connection should be considered, to include on a direct basis and as due to exposure to herbicides, asbestosis and other toxic materials, as appropriate.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable period of time within which to respond thereto.

The case should then be returned to the Board, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information and evidence which may be dispositive of this appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by not attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566 569 (1991).   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


